PER CURIAM:
Petitioner Dorothy Fitzpatrick appeals from a decree dissolving a marriage of twelve years. She complains of the trial court’s division of marital property, its failure to award her maintenance, and its failure to award her attorney’s fees.
An examination of the record reveals that no error of law appears and that the judgment is supported by substantial evidence and is not against the weight of the evidence. The trial court did not abuse its discretion in the complained of areas. An opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
All concur.